DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07 June 2022 has been entered. Claims 1-3 and 7-11 remain pending in the application as well as newly added claims 12-20. The Applicant’s amendments overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 23 February 2022.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 07 June 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-3 and 7-11 have been withdrawn. Additionally, the Applicant’s arguments, see page 8, with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. Claim 1 is no longer being interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter
Claims 1-3 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record individually or combined fails to teach a wavefront sensor, as claimed, comprising: a splitting element including a splitting surface configured to split an incident light beam into a plurality of light beams; an image sensor including a light reception portion configured to receive the plurality of light beams; and a processing unit configured to calculate a wavefront of the incident light beam based on an intensity distribution of the plurality of light beams received by the image sensor, wherein the splitting element is either in direct contact with the image sensor or in contact with the image sensor via a plate glass, more specifically in combination with wherein the processing unit calculates the wavefront based on Tk/Nk of each of at least one layer disposed between the splitting surface and the light reception portion, where Tk is a thickness of each of the at least one layer, and Nk is a refractive index of each of the at least one layer, and wherein, in a the calculation of the wavefront, the processing unit corrects a relative positional deviation between the splitting element and the image sensor by calculating a rotation about a rotation axis. Claims 2-3 and 7-17 are allowed because of their dependency on claim 1. 
Regarding claim 18, the prior art of record individually or combined fails to teach a wavefront sensor as claimed, comprising: a splitting element configured to split an incident light beam into a plurality of light beams; an image sensor configured to receive the plurality of light beams; and a processing unit configured to calculate a wavefront of the incident light beam based on an intensity distribution of the plurality of light beams received by the image sensor, wherein a light reception portion of the image sensor or a light transmission member provided on a light-incident side of the light reception portion is either in direct contact with the splitting element or in contact with the splitting element via a plate glass, wherein a thickness of the splitting element is defined as Tm, a refractive index of the splitting element is defined as Nm, a thickness of the plate glass is defined as Tp, a refractive index of the plate glass is defined as Np, a thickness of the light transmission member is defined as Tc, and a refractive index of the light transmission member is defined as Nc, wherein the processing unit calculates the wavefront based on Tm/Nm in a case where the splitting element is in direct contact with the light reception portion, wherein the processing unit calculates the wavefront based on Tm/Nm and Tc/Nc in a case where the splitting element is in direct contact with the light transmission member, more specifically in combination with wherein the processing unit calculates the wavefront based on Tp/Np in a case where the splitting element is in contact with the light reception portion via the plate glass, wherein the processing unit calculates the wavefront based on Tp/Np and Tc/Nc in a case where the splitting element is in contact with the light transmission member via the plate glass, and wherein, in a calculation of the wavefront, the processing unit corrects a relative positional deviation between the splitting element and the image sensor by calculating a rotation about a rotation axis. Claims 19-20 are allowed because of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the Non-Final Office Action dated 23 February 2022
USPGPub 20050046857 A1: The reference teaches finding a phase difference in a wavefront using thickness of a material and the refractive index of the material (see figure 4B and ¶44-¶54). However, the reference fails to teach the division of the thickness by the refractive index and instead teaches a multiplication between the two. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/SEUNG C SOHN/Primary Examiner, Art Unit 2878